PER CURIAM.
In response to the Petition for Certiorari in this cause, the respondent filed motion to affirm the order herein sought to be reviewed pursuant to the provisions of Rule 38 of this Court, 30 F.S.A., and upon consideration thereof, it is ordered that said motion be and the same is hereby granted and Petition for Certiorari be and is denied and the order entered in this cause in the Circuit Court for Duval County on February 10, 1955, be and is
Affirmed.
MATHEWS, C. J., and THOMAS, HOBSON and DREW, JJ., concur.